Judge Ewing
delivered the opinion of the Court.
The commissioner appointed at the October term, 1840, by the order of the Chancellor, to ascertain and report to the Court a reasonable compensation to be allowed to the complainant for maintenance, clothing, &c. of the infants, having taken evidence and made report to the March term following, which was noted on the record, had no authority afterwards, without an order of re-commitment, to take other evidence and make a second report to the subsequent July term. The powers of the commissioner expired so soon as he made the first report, and hjs subsequent action was without warrant, and the evidence taken unauthorized and inadmissible, and hav ing been taken without legal notice, was also ex parte, and should not have been made the basis of a decree.
But as the facts brought to light by the new evidence, conceding to it the force of ex parte affidavits, are material, and tend to the conclusion that if it were properly taken, that a different result would be produced, and one more favorable to the infants than that which the evidence regularly taken would require; and as the defendants were infants and ignorant of the facts developed, and there is ■ ground to believe that the complainant suppressed a portion of the evidence, we do not feel warranted in directing a decree upon that portion of the évidence which has been regularly taken, without allowing *46an opportunity to the infants to retake the evidence which has been excluded, or any other which may thiow light on the case.
Eginton for appellant; Hanson for appellees.
The decree is, therefore, reversed and cause remanded for further proceedings.